20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 1 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 2 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 3 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 4 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 5 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 6 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 7 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 8 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 9 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 10 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 11 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 12 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 13 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 14 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 15 of 16
20-41498-mar   Doc 5   Filed 02/03/20   Entered 02/03/20 11:30:14   Page 16 of 16
